DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 28 May 2019 has been received, & its contents have been carefully considered.  As a result, Claims 1-8 are pending for review.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Soppa / Valeo Thermal, EP #3054216
[Soppa ('216)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 & 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Soppa ('216).
In Re Claims 1-3, 5 & 8, Soppa ('216) discloses (See machine translation, attached):
Cl. 1: A method to operate a fuel-operated vehicle heater comprising the lowering of a combustion air ratio λ between supplied combustion air and supplied fuel to a combustion chamber of the fuel-operated vehicle heater from a starting value λstart > 1 to a range λ < λstart for a time period Δt (At least Para. 8-9, 12-15: The air mass supplied to a combustion chamber is reduced while the amount of fuel is held steady, i.e. the air:fuel ratio (λ) at start-up > λstart at steady state combustion).
Cl. 2: wherein the combustion air ratio λ is maintained in a constant value range in the range λ < λstart during the time interval Δt (Para. 13-14: The lower air mass flow is maintained for a set period of time
Cl. 3: wherein the combustion air ratio λ is returned to a final value range of the combustion air ratio with λ > 1 subsequent to the time interval Δt (At least Para. 8-9, 12-15: The air:fuel ratio is returned to a steady state value after the preset time period).
Cl. wherein an amount of combustion air supplied to the combustion air chamber is reduced and/or an amount of fuel supplied to the combustion air chamber is increased (Para. 15: Air mass flow is reduced while fuel flow is maintained).
Cl. 8: A fuel-operated vehicle heater having a control unit configured to perform the method according to claim 1 (Para. 2).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 & 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Soppa ('216) as applied to at least one of Claims 1 & 5 above.
In Re Claim 4, with respect to “wherein the length of the time interval Δt is between 2 minutes and 5 minutes”, Soppa ('216) discloses a preset time period for the fuel-rich combustion phase of combustion dependent on “system measured values” (Para. 13), indicating that the time interval being a result-dependent variable.  Consequently, since the time period for fuel-rich combustion process in a given fuel burner installation would necessarily depend on numerous individual and/or interrelated design criteria as discussed above, to configure an apparatus such as recited in Soppa ('216) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 6, with respect to “wherein the amount of combustion air supplied to the combustion chamber and/or the amount of fuel supplied to the combustion chamber being determined depending on an air pressure Soppa ('216) would function equally well in either configuration.
In Re Claim 7, with respect to “wherein the lowering of the combustion air ratio λ to the range λ < λstart is initiated based on an operating time of the vehicle heater since the last lowering and/or terminated based on an air pressure detected by the sensor”, the termination of the operation is based on “system measured values” as discussed in Claim 4 above, the “system measured value” being a pressure sensor being a matter of design choice as discussed in Claim 6 above.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762